BbowN, J.
For tbe reasons so clearly stated by tbe learned judge of tbe Superior Court, we are of opinion bis judgment should be affirmed.
The case of Bank v. Winston, 158 N. C., 512, presented a very different question from tbe one involved in this case. In tbat case it is held: “When a popular vote is required to authorize or validate a municipal indebtedness, tbe proposition should be single, and when tbe question presented embodies two or more distinct and unrelated propositions, and tbe voter is only afforded an opportunity to express bis preference or decision on a single ballot, and on tbe question as an entirety, tbe election as a rule is invalid and, on objection made, in apt time and in a proper way, may be disregarded and set aside.”
It is also held tbat tbe method of submitting tbe matter to a vote of tbe people is not fixed by tbe Constitution, but is regulated by tbe Legislature.
There was only one proposition submitted to tbe voters of Greensboro, and tbat was to amend tbe city charter in two particulars. A proposition could be submitted to amend a section of a city charter in a dozen particulars, and yet it would be but one proposition and require but one ballot for or against tbe amendment. Briggs v. Raleigh, 166 N. C., 149; Keith v. Lockhart, 111 N. C., 451.
Affirmed.